
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 255
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 22, 2010
			Received
		
		CONCURRENT RESOLUTION
		Commemorating the 40th anniversary of Earth
		  Day and honoring the founder of Earth Day, the late Senator Gaylord Nelson of
		  Wisconsin.
	
	
		Whereas
			 Gaylord Nelson, former United States Senator from Wisconsin, is recognized as
			 one of the leading environmentalists of the 20th Century who helped launch an
			 international era of environmental awareness and activism;
		Whereas
			 Gaylord Nelson grew up in Clear Lake, Wisconsin, and rose to national
			 prominence while exemplifying the progressive values instilled in him;
		Whereas
			 Gaylord Nelson served with distinction in the Wisconsin State Senate from 1949
			 to 1959, as Governor of the State of Wisconsin from 1959 to 1963, and in the
			 United States Senate from 1963 to 1981;
		Whereas
			 Gaylord Nelson founded Earth Day, which was first celebrated on April 22, 1970,
			 by 20 million people across the United States, making the celebration the
			 largest environmental grassroots event in history at that time;
		Whereas
			 Gaylord Nelson called on Americans to hold their elected officials accountable
			 for protecting their health and the natural environment on that first Earth
			 Day, an action which launched the Environmental Decade, an unparalleled period
			 of legislative and grassroots activity that resulted in passage of 28 major
			 pieces of environmental legislation from 1970 to 1980, including the Clean Air
			 Act, the Clean Water Act, and the National Environmental Education Act;
		Whereas
			 Gaylord Nelson was responsible for legislation that created the Apostle Islands
			 National Lakeshore and the St. Croix Wild and Scenic Riverway and protected
			 other important Wisconsin and national treasures;
		Whereas
			 Gaylord Nelson sponsored legislation to ban phosphates in household detergents
			 and to ban the use of Dichlorodiphenyltrichloroethane (DDT), and he worked
			 tirelessly to ensure clean water and clean air for all Americans;
		Whereas
			 in addition to his environmental leadership, Gaylord Nelson fought for civil
			 rights, enlisted for the War on Poverty, challenged drug companies and tire
			 manufacturers to protect consumers, and stood up to Senator Joe McCarthy and
			 the House Un-American Activities Committee to defend and protect civil
			 liberties;
		Whereas
			 Gaylord Nelson was a patriot, who as a young soldier honorably served 46 months
			 in the Armed Forces during World War II, and then, as Senator, worked to ban
			 the use of the toxic defoliant Agent Orange;
		Whereas, in 1995, Gaylord Nelson was
			 awarded the highest honor accorded civilians in the United States, the
			 Presidential Medal of Freedom;
		Whereas
			 Gaylord Nelson’s legacy includes generations of Americans who have grown up
			 with an environmental ethic and an appreciation and understanding of their
			 roles as stewards of the environment and the planet; and
		Whereas
			 Gaylord Nelson was an extraordinary statesman, public servant,
			 environmentalist, husband, father, and friend, and who never let disagreement
			 on the issues become personal or partisan: Now, therefore, be it
		
	
		That Congress commemorates the 40th
			 anniversary of Earth Day and honors the founder of Earth Day, the late Senator
			 Gaylord Nelson of Wisconsin.
		
	
		
			Passed the House of
			 Representatives April 21, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
